Citation Nr: 1634281	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  14-32 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability, to include open angle glaucoma.

2.  Entitlement to service connection for a bilateral knee disability, to include osteoarthritis.

3.  Entitlement to automobile and adaptive equipment or to adaptive equipment only.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1943 to December 1957 and from January 1958 to November 1963.

This appeal is before the Board of Veterans' Appeals (Board) from February 2013 and April 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The February 2013 rating decision denied service connection for a bilateral eye disability and a bilateral knee disability.  The April 2015 rating decision denied entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only.

The Board notes that a Board hearing was scheduled in April 2016.  However, the Veteran withdrew the request for a hearing in February 2016, as he was not able to attend the hearing due to his age.  38 C.F.R. § 20.704(e) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The currently-diagnosed open angle glaucoma in both eyes was not incurred in service and is not related to service.

2.  The current bilateral knee disability, to include osteoarthritis, did not manifest during service, did not manifest within one year from separation from service, and is not related to service.

3.  The Veteran does not have a service-connected disability that includes loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes, a severe burn injury, or amyotrophic lateral sclerosis.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral eye disorder, to include open angle glaucoma, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for a bilateral knee disorder, to include osteoarthritis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307(a)(3), 3.309(a) (2015).

3.  The eligibility criteria for automobile and adaptive equipment or adaptive equipment only have not been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.808 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters on July 19, 2012 and January 30, 2015.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service medical records, VA treatment records, and identified private treatment records have been obtained.

Also, the Veteran was provided a VA examination in January 2013 for his bilateral eye disorder, and in December 2012 and August 2014 for his bilateral elbow disability, upon which he bases his claim for entitlement to automobile and adaptive equipment.  These examinations and their associated reports are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Furthermore, a VA examination was not obtained in connection with the service connection claim for the Veteran's bilateral knee disorder.  As discussed below, the weight of the evidence demonstrates no complaint of, treatment for, or diagnosis of any knee injury or illness in service, and no indication of a nexus between osteoarthritis in his knees and service, or any other evidence that would warrant obtaining a medical nexus opinion.  As such, a VA examination is not required.  38 U.S.C. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2015).

Diagnosed glaucoma is not a chronic disease listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) does not apply to that claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Diagnosed osteoarthritis of the knees is a chronic disease listed under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) apply in that claim.

Where a Veteran served 90 days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from that service, that disease shall be presumed to have been incurred in service, even though there is no evidence of that disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact.  Credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  Although interest may affect the credibility of testimony, it does not affect the competency to testify.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998); Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, reasonable doubt is resolved in favor of the claimant.  

Bilateral Eye Disability

The Veteran has raised different theories as to the cause of his bilateral eye disability.  In a May 2010 statement, the Veteran stated that he boxed during service and that an opponent used a substance on his gloves that burned his eyes.  During the course of treatment in February 2010, he also stated that his vision loss was caused by the repeated blows to the head he suffered while boxing in service.  He also contended that a 1947 airplane crash and his military occupational specialty as an airplane maintenance technician, which led to years of squinting in the dark and working with poor lighting and improper glasses and equipment, were causes of his eye disability.

The service medical records include an August 1944 record which shows that the Veteran presented with dust in his left eye, which was washed out.  There is no other evidence of additional complaints, diagnoses, or treatments related to the eyes in service.

In fact, all of the subsequent medical examinations show normal clinical evaluations of the Veteran's eyes, ophthalmoscopic, pupils, and ocular motility.  It was not until his November 1957 medical examination for discharge and reenlistment that the Veteran noted having to wear glasses for reading and was found to have defective distance vision in the right eye.  However, the Veteran denied any eye trouble at all of his medical examinations.  At the retirement examination in June 1963, the Veteran was noted to have myopia, normal field of vision, and intraocular tension of 12.2 bilaterally.

Private treatment records from Soldier's Home in Holyoke show the use of glasses, cataracts, decreasing vision, and other vision problems in December 1985; treatment for glaucoma in May 1989; and lazy vision in February 1998.

Private treatment records from Dr. P.H. from June 2004 to February 2010 show that the Veteran had very advanced glaucoma in both eyes.  They also note the Veteran's long history of open angle glaucoma for which he underwent cataract extraction and filtration procedures many years ago, and treatment by diode cyclophotocoagulation for the right eye and selective laser trabeculoplasty of the left eye.

VA treatment records from January 2010 to June 2011 show that the Veteran was diagnosed with glaucoma around 1989 and had been living with his vision loss for 20 years.  He had no light perception bilaterally without correction and was diagnosed with advanced glaucoma with stable pressures.

A January 2013 VA eye examination indicated a review of the claims file, recounted the Veteran's history, and recited his complaints.  The Veteran reported that he was a boxer during service, and that an opponent in 1943 or 1944 had rosin powder on his gloves, which burned the Veteran's eyes.  The Veteran attributed his blindness to that injury.  The examiner provided a diagnosis of open angle glaucoma, for which the Veteran was being treated by 1987; pseudophakia; legal blindness; severe stage glaucoma; and epiretinal membrane.  The examiner opined that the bilateral eye disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that his vision loss was due to his end-stage glaucoma in both eyes, and that the main risk factors for developing open angle glaucoma were age, race, family history, and elevated intraocular pressure, all of which applied to the Veteran, excepting family history.  The examiner stated that race in particular was an important risk factor with open angle glaucoma being three times higher in African Americans than Caucasians and 6.6 times more likely to lead to blindness, which developed 10 years earlier in African Americans.  Therefore, the examiner found that the Veteran's open angle glaucoma and resultant vision loss in both eyes could be attributed to his risk factors for developing glaucoma, and would be unrelated to an episode of dust without residual sequelae.

After a review of all the evidence, lay and medical, the Board finds that the Veteran's currently-diagnosed glaucoma was not incurred in service.

The Board finds that the Veteran meets the first element of service connection as he has a current diagnosis of open angle glaucoma for both eyes.  38 C.F.R. § 3.303(a) (2015).

Next, the Board considers whether the Veteran's bilateral eye disability had its onset in or was caused by active service or any event during service.  The service medical records show the development of myopia in the right eye during service.  However, the Board notes that refractive error of the eyes is not a disease or injury subject to service connection.  38 C.F.R. § 3.303(c) (2015).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, even if visual acuity decreased in service, as that is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2015); Winn v. Brown, 8 Vet. App. 510 (1996).  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless the defect was subjected to a superimposed disease or injury which created additional disability.  VAOPGCPREC 82-90.  The Board finds no evidence or indication of any superimposed disease or injury based on the evidence on record.  Therefore, the Veteran cannot be service-connected for the myopia which developed during service.

Despite the Veteran's contentions of different in-service causes for the current bilateral eye disability, the service treatment records only include an August 1944 treatment record of dust in the left eye and no other evidence of any complaints, treatments, or diagnoses related to the eyes during service.  There is no evidence of any complaints or treatments for the right eye during service, or of any treatment from a plane crash.  There is no indication of any issues with the eyes until defective distant vision in the right eye was found in 1957, which cannot be service-connected.  Further, the Veteran's glaucoma was first diagnosed approximately 26 years after service, and there is no indication from the evidence of record that glaucoma manifested in service.

Moreover, there is no medical opinion that purports to relate the Veteran's current eye disability to service.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the specific issue in this case, the etiology of a bilateral eye disability, to include glaucoma, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is competent to report observable or subjective symptoms, such as vision loss, but is not competent to diagnose such symptoms or to provide any opinion as to etiology or onset of his current disability.  Therefore, the Veteran's assertion that in-service boxing, irritation, injury, and occupation were the onset of current glaucoma is of no probative value.

Additionally, the January 2013 VA examiner opined that the Veteran's bilateral eye disability was less likely than not related to any in-service injury, event, or illness.  The Board finds that opinion is consistent with the evidence of record and that the examiner provided a sufficiently detailed explanation for that opinion.  There is also no competent, credible, or probative evidence that provides an opinion contradicting the VA examiner's opinion.  The Veteran has not submitted any contrary competent evidence to support a finding that any current eye disability is related to service.

As a preponderance of the evidence is against a finding of a relationship between a bilateral eye disability and active duty service, the Board concludes that service connection for a bilateral eye disorder is not warranted.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Bilateral Knee Disability

The Veteran contends that he shattered both of his knees as a result of a 1947 airplane crash.  He stated that he wore bandages on both knees for years.

The Veteran's wife submitted a lay statement noting the Veteran's use of knee pads, but did not provide any evidence regarding the etiology of any bilateral knee disability.

The service medical records include no indication of any shattered bones or other injury to the knees during service.  In fact, he repeatedly and consistently received normal clinical evaluations for the lower extremities, and repeatedly and consistently denied swollen or painful joints; arthritis or rheumatism; bone, joint, or other deformity; lameness; and "trick" or locked knees in various reports of medical history completed during service.

The earliest evidence of any knee disability is a December 1985 private treatment record, which noted possible arthritis.  In private treatment records from February 1998 to July 2005, the Veteran complained of arthritis and pain in his knees, and reported that he was told he had degenerative joint disease and to use Tylenol, if any medication was taken at all.

VA treatment records from June 2009 to July 2014 show complaints of bilateral knee pain and weakness, which made ambulation difficult.  The Veteran reported long-standing knee osteoarthritis, which he felt was connected to a 1947 airplane crash.

After review of all the evidence of record, lay and medical, the Board finds that, although there is a current diagnosis of osteoarthritis, the preponderance of the evidence is against a finding that there was an in-service event, injury, disease, or manifestation of osteoarthritis.  38 C.F.R. § 3.303(a) (2015).

As an initial matter, the Board finds that the Veteran meets the first element of service connection, both on a direct and presumptive basis, as he has a current diagnosis of osteoarthritis in both knees.  38 C.F.R. § 3.303(a) (2015).

However, there is no evidence of osteoarthritis manifesting to a compensable degree within one year of service.  The mention of a possible diagnosis of osteoarthritis was not until December 1985, approximately 22 years after separation from service.  The Board finds that record does not contain competent evidence showing that arthritis of the knees manifested to a compensable degree within one year following separation from service.  Therefore, the chronic disease presumption does not apply.  38 C.F.R. § 3.309(a) (2015).

Alternatively, the Board has also considered chronicity in service and continuity of symptomatology of osteoarthritis after separation, and finds that the evidence of record does not demonstrate chronicity in service or continuity of symptomatology.  38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board finds that the in-service element for direct service connection is not met.  The Veteran's service medical records are entirely negative for complaints, reports, symptoms, findings, treatments, or diagnoses of any knee disorder.  In fact, the Veteran repeatedly denied any problems with the knees.  The only indication of an in-service injury, event, or disease is the Veteran's contentions that his bilateral knee disability is a result of a 1947 airplane crash.

Even if the Veteran's contentions about the airplane crash are credible, there is no evidence of any symptoms involving the knees during service, nor is there any evidence showing any chronic knee disability in service or continuous since separation from service.  The Veteran and spouse contend that he had to wear bandages on his knees for years, but did not specify the reason or when that began.  Therefore, the Board finds that chronicity of in-service symptomatology and continuity of post-service symptomatology are not established.  38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, the Veteran, as a lay person, does not have the requisite medical knowledge, training, or experience to be able to provide a competent medical diagnosis of or a competent medical opinion regarding a medically complex disorder involving the musculoskeletal system.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Therefore, the Veteran is not competent to provide a medical diagnosis for any symptoms he may have had in service, or to opine that any in-service event or injury is related to his current osteoarthritis.  The Board finds that the diagnosis of arthritis is a medically complex finding, required medical training and diagnostic testing.  Therefore, it is not subject to lay diagnosis.

Furthermore, the more recent assertions, made in the context of the current disability claim, are outweighed by the other, more contemporaneous evidence of record, both in service and thereafter.  Charles v. Principi, 16 Vet. App. 370 (2002).  That evidence includes the December 1948 separation examination report, which would have been soon after the alleged 1947 airplane crash, and the June 1963 retirement examination report, both of which show normal clinical evaluations and denials of any knee, joint, or bone issues; and the lack of documentation of reports or treatment for the knees until 1985, about 22 years after separation from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Therefore, the Board does not find that the evidence sufficiently supports chronic or continuous symptomatology of osteoarthritis or an in-service incurrence of osteoarthritis of the knees.  38 C.F.R. § 3.303(a), (b) (2015).  Furthermore, the Board finds that the preponderance of the evidence is against a finding that any current knee disability is related to service or any incident of service.

Accordingly, the Board finds that a bilateral knee disability was not caused by or related to active duty service.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Automobile and Adaptive Equipment

A Veteran with a service-connected disability that results in loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes; severe burn injury; amyotrophic lateral sclerosis; or ankylosis of one or both knees or one or both hips is eligible for financial assistance in the purchase of one automobile or other conveyance, or entitled to necessary adaptive equipment.  38 C.F.R. § 3.808 (2015).

Specifically, where the Veteran is service-connected for one of these disabilities, VA shall repair, replace or reinstall adaptive equipment deemed necessary for the operation of an automobile or other conveyance acquired in accordance with the provisions of 38 U.S.C. Chapter 39, and provide, repair, replace, or reinstall such adaptive equipment for any automobile or other conveyance which an eligible person may previously or subsequently have acquired.  38 U.S.C.A. § 3901 (West 2014); 38 C.F.R. § 3.808 (2015).

The loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well-served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63 (2015).

For adaptive equipment eligibility only, a showing of ankylosis of one or both knees or one or both hips is sufficient.  38 U.S.C.A. § 3902 (West 2014); 38 C.F.R. § 3.808(b)(1)(iv) (2015).

The Veteran specifically contends that his service-connected bilateral epicondylitis results in such extreme limitation of motion that it should be considered as a permanent loss of use, thus warranting entitlement to an automobile, specifically a van with wheelchair passenger seat access.

A June 2011 VA treatment record notes that "his stroke in 2000 changed his entire life and has made him dependent on others."

A December 2012 VA examination report evaluating the Veteran's elbow disorder shows diagnoses of bilateral epicondylitis and bilateral osteoarthritis.  The Veteran reported mild bilateral elbow pain and noted that his right arm was partially paralyzed from a stroke in 2000.  There was no functional loss and normal range of motion for the left upper extremity, the right upper extremity had flexion to 90 degrees and extension to 80 degrees, with objective evidence of painful motion at those points.  There was paresis of the right arm due to the 2000 stroke and no ankylosis.

An August 2014 VA examination report evaluating the Veteran's elbows and forearms noted diagnoses of bilateral epicondylitis and bilateral osteoarthritis, that the Veteran had persistent discomfort in the elbows since diagnosis, and right arm paralysis due to stroke.  The right elbow had flexion to 80 degrees and extension to 80 degrees, with objective evidence of painful motion at those points.  The left elbow had full range of motion, and there was no ankylosis bilaterally.

Unfortunately, the evidence of record shows that the Veteran's right arm paralysis is not a result of the epicondylitis but rather the result of a stroke in 2000.  The Veteran had previously filed a claim for service connection for residuals of a stroke in March 2012, which was denied in February 2013.  Therefore, even if the Veteran is considered to have a permanent loss of use of his right hand, it is not a disability which is service-connected or for which he is entitled to compensation.  38 C.F.R. § 3.808(a)(1), (b) (2015).

The Board acknowledges the Veteran's honorable service to our country and is sympathetic to the fact that he has medical disabilities.  However, the Board must apply the law as it exists and regrets that a more favorable outcome could not be reached.  Owings v. Brown, 8 Vet. App. 17 (1995) (requiring the Board to apply the law as it exists and ruling that the Board is not permitted to award benefits based on sympathy for a particular appellant).

In sum, the Veteran's service-connected disabilities have not caused the loss or the loss of the use of his hands or feet.  There is also no evidence that the Veteran is service-connected for vision impairment, severe burn injury, amyotrophic lateral sclerosis, or ankylosis of one or both knees or one or both hips.  Thus, entitlement to automobile and adaptive equipment or adaptive equipment only is not established.  As the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for a bilateral eye disability, to include open angle glaucoma, is denied.

Entitlement to service connection for a bilateral knee disability, to include osteoarthritis, is denied.

Entitlement to automobile and adaptive equipment or to adaptive equipment only is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


